
	

113 S2542 IS: To clarify the effect of State statutes of repose on the required commencement date for actions under the Comprehensive Environmental Response, Compensation, and Liability Act of 1980.
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2542
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mrs. Hagan introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To clarify the effect of State statutes of repose on the
required commencement date for actions under the Comprehensive Environmental Response,
			 Compensation, and Liability Act of 1980.
	
	
		1.Actions under State law for damages from exposure to hazardous substances
			Section 309 of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9658) is amended—
			(1)in the subsection heading of subsection (a), by inserting and Repose after Statutes of Limitations; and(2)by inserting or repose after limitations each of the other places it appears.
			
